DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sending module” and “receiving module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there is “transceiver” on paragraph 184 which appears to be the corresponding structure for “sending module and “receiving module” described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US Pat. Pub. No. 2019/0082490).

Regarding claim 1, Zhang et al discloses a method for controlling a status of a terminal device, comprising: sending, by a terminal device in an inactive state, a first request message to a first network device, wherein the first request message comprises first identifier information of the terminal device (see at least paragraphs 113[lines 11-13] and 145 discloses UE sending of identifier information to access network device); and receiving, by the terminal device, a first response message sent by the first network device, wherein the first response message is configured to instruct the terminal device to enter an idle state or enter the inactive state (see at least paragraphs 150 and fig. 4[307] discloses Access network device sending command to UE to enter inactive state). 
Regarding claim 2, Zhang et al discloses when the first response message is configured to instruct the terminal device to enter the inactive state, the first response message comprises second identifier information allocated by the first network device to the terminal device (see at least paragraphs 150). 
Regarding claim 3, Zhang et al discloses when the first response message is configured to instruct the terminal device to enter the inactive state, the first response message comprises state indicator information, wherein the state indicator information is configured to instruct the terminal device to enter the inactive state rather than a connected state (see at least paragraphs 150). 
Regarding claim 4, Zhang et al discloses the first request message further comprises at least one of second network device identifier information, anchor cell identifier information, slice indicator information, expected state information, or first cause information (see at least paragraphs 6). 
Regarding claim 5, Zhang et al discloses the first cause information is configured to indicate that a cause is update of a radio access network RAN-based notification area RAN (see at least paragraphs 6). 
Regarding claim 6, Zhang et al discloses a method for controlling a status of a terminal device, comprising: receiving, by a first network device, a first request message sent by a terminal device in an inactive state, wherein the first request message comprises first identifier information of the terminal device (see at least paragraphs 113[lines 11-13] and 145 discloses UE sending of identifier information to access network device); and sending, by the first network device, a first response message to the terminal device, wherein the first response message is configured to instruct the terminal device to enter an idle state or enter the inactive state (see at least paragraphs 150 and fig. 4[307] discloses Access network device sending command to UE to enter inactive state). 
Regarding claim 7-10, see above rejection claims 2-5.
Regarding claim 11, Zhang et al discloses a terminal device, wherein the terminal device is in an inactive state and comprises: a sending module, configured to send a first request message to a first network device, wherein the first request message comprises first identifier information of the terminal device (see at least paragraphs 113[lines 11-13] and 145 discloses UE sending of identifier information to access network device); and a receiving module, configured to receive a first response message sent by the first network device, wherein the first response message is used to instruct the terminal device to enter an idle state or enter the inactive state (see at least paragraphs 150 and fig. 4[307] discloses Access network device sending command to UE to enter inactive state). 
Regarding claim 12-15, see above rejection claims 2-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Ryoo et al (US Pat. Pub. No. 10,887,834) directed toward a device for saving power consumption for a terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LITON MIAH/Primary Examiner, Art Unit 2642